Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on September 3, 2021, amendment after final filed September 10, 2021 have been entered.  Claims 1-31 and 44-45 were cancelled and claims 32, 36-39 and 43 were amended.  Claims 32-43 are pending in the instant application and are examined on the merits of this office action.
The restriction was deemed proper and made FINAL previously.  Claim 37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 32-36 and 38-43 are examined on the merits of this office action.

Terminal Disclaimer
The terminal disclaimer filed on August 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10441627 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claims 32-36 and 38-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10441627 is withdrawn in view of the filing and approval of a terminal disclaimer filed on August 12, 2021.

Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed August 12, 2021 is insufficient to overcome the rejection of claims 32-36 and 38-43 based upon Quay (US20040235956, cited in Applicant’s IDS) in view of Leonard (US20120172304 A1, cited previously) as set forth in the last Office action because:  Applicant argues unexpected results in that intranasal carbetocin administered at a daily dose of 28.8 mg was well tolerated and improved hyperphagia symptoms and behavioral symptoms in patients with Prader Willi Syndrome (see declaration, page 2, first paragraph).  Applicant’s arguments have been fully considered but not found persuasive.  The Examiner agrees that the finding that administering intranasal carbetocin at the daily dosage of 28.8 mg improved symptoms of Prader Willi syndrome is unexpected.  However, the Examiner would like to point out that the instant claims are drawn to an intranasal device not a method of treatment.  The only requirements of the instant claims is an intranasal device comprising at least 15 mg of carbetocin and comprising concentration that would be sufficient to deliver from 5.76 mg-28.8 mg of carbetocin from one to three doses daily and wherein each dose can be 1-6 sprays (which can be as little as .32 mg per puff).  Thus, the concentration of the solution is actually quite broad given the number of doses and sprays allowed to achieve the final dosages.  For example, as taught by Quay and Leonard, 5 mg/mL and 10 mg/mL concentrations are known in the art for carbetocin in intranasal devices.  Quay teaches a 5 mL device container and Leonard teaches a 3 mL device volume (both of which are well known in the art).  Both Quay and Leonard teach a range of potential dosages, concentrations and volumes all dependent on the treatment protocol including treatment duration.  As stated in the below rejection, depending on the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device (3CC as taught by Leonard and 5CC as taught by Quay (see paragraph 0083) to ensure sufficient amount of the drug that will last the entire treatment protocol which can be for 3-14 days, 3-4 weeks and even six months (see paragraph 0080 of Quay).  For example, a 5 mL volume device comprising 10 mg/mL would have a total of 50 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff of a 10 mg/ml solution would be 1 mg per puff which can be delivered to each nostril three times which would result in 6 mg thus meeting the limitations of being capable of delivering about 5.76 mg of .  
Furthermore, a 5 mL volume device comprising 50 mg/mL would have a total of 250 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff of a 50 mg/ml solution would be 5 mg per puff which can be delivered to each nostril three times which would result in 30 mg which would result in a total dosage of 30 mg thus meeting the limitations of being capable of delivering about 28.8 mg of carbetocin in a day.   Again, it is important to point out that the unexpected results regarding using 28.8 mg of carbetocin for treatment of Prader Willi is independent from the instant claims, which are drawn to an intranasal device.  The Examiner maintains that it would have been obvious to optimize the total volume of the carbetocin solution in the spray device (3CC as .  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-36 and 38-43 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Quay (US20040235956, cited in Applicant’s IDS) in view of Leonard (US20120172304 A1, cited previously).
*Claim 32 claims “A nasal spray device containing carbetocin or a pharmaceutically acceptable salt thereof in amount of at least 15 mg and at a concentration sufficient to deliver one or more therapeutically effective doses of from about 5.76 mg per day to about 28.8 mg per day of the carbetocin or pharmaceutically acceptable salt thereof, wherein the device is configured to deliver one or more therapeutically effective doses of from about 5.76 mg to about 28.8 mg of carbetocin or pharmaceutically acceptable salt thereof in one to three divided doses per day, wherein each divided dose is delivered in one to six sprays”.  *Please note that the term “about” is not specifically defined in the specification.  Thus, for applying prior art “about” is being construed as being +/- 10%.  Thus, based on the claim, the nasal device must be capable of delivering 5.76-28.8 mg of carbetocin in a day and this dose can be all at once (i.e. 5.76 mg) or divided into two or three doses (i.e. two 2.88 mg doses or three 1.96 mg doses).  In addition, each dose can be divided into separate sprays (up to six).  For example, a single dose at 5.76 mg can be six sprays of about 0.96 mg per spray).  Furthermore, the two divided doses (2.88 mg) can be six puffs (approximately .48 mg per puff) twice a day to equal a total of 5.76 mg.  With the newly added limitations, the spray device would have to have at least 15 mg of carbetocin in the device.
Quay teaches intranasal spray formulations comprising 20 mg up to 1 kg or more of carbetocin in a 20-liter volume (See Example 1, paragraph 0082 and paragraph 0087, lines 1-9) which a 1 kg results in a 50 mg/ml solution or more.  Quay further teaches that solution is poured into a 5 mL glass (which would contain 250 mg of carbetocin if a 50 mg/mL solution was made) and dispersed with a 0.1 mL spray (see paragraph 0085, last two lines).  One pump of a 50 mg/mL solution would result in 5 mg per spray.  Quay teaches that “Multiple doses may be administered, for example one or more doses per day” (see paragraph 0080).  Quay teaches that “In unit dosage form (e.g., a unit dosage delivered as a single nasal spray, injection, topical application, etc.), a total amount of carbetocin and/or other long-acting carbetocin analogue(s) is preferably selected to be at least about 0.1 mg, 0.5 mg, 1.0 mg 2.0 mg, 5.0 mg or greater” (see paragraph 0045, lines 19-24).  Quay also teaches wherein the spray can be administered more than once and in a volume ranging from 0.05 mL to 0.5 mL per spray (see paragraph 0064, lines 6-9).  Regarding claim 35, Quay teaches, “One or two sprays of approximately 0.05 to 0.5 ml of the carbetocin Solution per Spray are administered into each nostril in a fine mist or aerosol. Approximately 0.1 mL is a preferred Spray Volume” (See paragraph 0064, lines 7-14).  Quay further teaches that “The number and Volume of Sprays administered, as well as the concentration of carbetocin in the Solution, can be adjusted according to well-known pharmacokinetic principles Quay teaches that “The number and volume of sprays administered, as well as the concentration of carbetocin in the solution, can be adjusted according to well-known pharmacokinetic principles “(see paragraph 0064, lines 9-11).  Quay teaches “Dosage regimens may be adjusted to provide an optimum therapeutic response. A therapeutically effective amount is also one in which any toxic or detrimental side effects of the carbetocin are outweighed by therapeutically beneficial effects.  Regarding claims 33-34, the carbetocin formulations of Quay further comprise water and sodium (see paragraphs 0082-0083).  Quay teaches, “The use of carbetocin in Quay is for treatment of psychiatric disorders such as autism (see paragraph 0036, lines 7-8).
Quay does not specifically provide an example wherein 1 kg or a 50 mg/ml solution of carbetocin is made for intranasal delivery or device configure to administer at least 5.76-28.8 mg carbetocin in a single daily dose or divided doses (up to three) and into 1-6 sprays.
However, Leonard teaches a pharmaceutical formation for intranasal delivery of carbetocin for treatment of autism disorders (see abstract) comprising 5 and 10 mg/mL (Tables 14 and Table 22).  Furthermore, the carbetocin nasal spray of Leonard is configured to deliver a dose in a 0.1 ml delivery volume (See Table 13, “0.1 ml delivery volume”).    
Leonard teaches, “As the active ingredient of the pharmaceutical formulation, carbetocin is highly soluble in aqueous solutions. For example, its concentration in an aqueous solution can as high as about 90 mg/mL” (see paragraph 0072).  Leonard further teaches that “In certain embodiments, the effective dosage of oxytocin or an oxytocin analog may be selected within narrower ranges of for example, 10 to 25 ug, 30-50 ug, 75 to 100 ug, 100 to 250 ug, or 250 to 500g, 10 to 25 mg, 30-50 mg, 75 to 100 mg, 100 to 250 mg. or 250 to 500 mg. These and other effective unit dosage amounts may be administered in a single dose, or in the form of multiple daily, weekly or monthly doses, for example in a dosing regimen comprising from 1 to 5, or 2-3, doses administered per day, per week, or per month. In 
Thus, the total amount of carbetocin to be delivered and the concentration of the carbetocin in the nasal spray formulation and device are considered result effective variables.  It would have been obvious to optimize the total amount of carbetocin (including the amount in the device) and how many sprays (and volumes) administered to achieve that total amount (within the dosages taught by Quay) and how often (daily, multiple times a day etc…) (see MPEP 2144.05 “Routine optimization”).   One of ordinary skill in the art would have recognized that to achieve the higher doses of carbetocin for therapeutic purposes the concentration of the carbetocin solution could be increased or the volume administered could be increased.  There is a reasonable expectation of success given carbetocin has a solubility in water up to 90 mg/ml and both Quay and Leonard specifically teaches optimizing the amount of carbetocin.  
Regarding claims 32 and 36, As stated above, Quay teaches intranasal spray formulations comprising 20 mg up to 1 kg or more of carbetocin in a 20 liter volume (See Example 1, paragraph 0082 and paragraph 0087, lines 1-9) which a 1 kg results in a 50 mg/ml solution or more.  Quay further teaches that solution is poured into a 5 mL glass (which would contain 250 mg of carbetocin if a 50 mg/mL solution was made) and dispersed with a 0.1 mL spray (see paragraph 0085, last two lines).  One pump of a 50 mg/mL solution would result in 5 mg per spray and a 5.0 mL solution would have at least 15 mg of carbetocin.  Quay teaches one or two sprays per nostril (see paragraph 0064, line 6) which would result in 10mg-20mg total dose.   Quay further teaches “The number and volume of sprays administered, as well as the concentration of carbetocin in the solution, can be adjusted according to well-known pharmacokinetic principles” (See paragraph 0064). Quay teaches that treatment can be days (3-14 days) up to weeks (3-4 weeks) and months (six months) (see paragraph 0080).
 As stated above, it would have been obvious to optimize the dosage of carbetocin to be delivered, the concentration range of the carbetocin and the volume of the spray within the ranges described in Quay and Leonard, to achieve optimal therapeutic effectiveness for treatment of autism spectrum disorders.  Furthermore, depending the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device to ensure sufficient amount of the drug that will last the entire treatment protocol.
Regarding claim 38, “wherein the device is configured to deliver about 28.8 mg of the carbetocin thereof in three divided dosages” (approximately 9.6 mg per dose which each dose can be divided over multiple sprays in each nostril, see claim interpretation above), as stated above, it would have been obvious to optimize the dosage of carbetocin to be delivered, the concentration range of the carbetocin and the volume of the spray within the ranges described in Quay and Leonard, to achieve optimal therapeutic effectiveness.  There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  Nevertheless, a 5 mL volume device (which is taught by Quay) comprising 50 mg/mL would have a total of 250 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff of a 50 mg/ml solution would be 5 mg per puff which can be delivered to each nostril three times which would result in 30 mg which would result in a total dosage of 30 mg thus meeting the limitations of being capable of delivering about 28.8 mg of carbetocin in a day as instantly claimed.   
Regarding the limitation of “in one to three divided dosages” found in instant claim 32, Leonard teaches “These and other effective unit dosage amounts may be administered in a single dose, or in the form of multiple daily, weekly or monthly doses, for example in a dosing regimen comprising from 1 to 5, or 2-3, doses administered per day, per week, or per month” (see paragraph 0057, lines 29-33).  Along with the concentration, dosage, and number of sprays, how often the dosage is administered is also a result effective variable and is considered part of the dosing protocol with regards to routine optimization to achieve optimal therapeutic effectiveness of the drug.
Leonard teaches 2 mLs of the formulation in a 3cc bottle with a nasal spray pump for administration (see Table 13 and paragraph 0189, Table 22).   In a more specific embodiment, Leonard teaches formulations comprising 10 mg/ml (see Table 14) and 2 mLs of 5 mg/mL (see paragraph 0189, lines 1-4 and Table 22, “#3”).   Furthermore, the carbetocin nasal spray of Leonard is configured to deliver a dose in a 0.1 ml delivery volume (See Table 13, “0.1 ml delivery volume”).    
Based on Quay and Leonard, concentrations including 5 mg/mL and 10 mg/mL are known in the art for carbetocin in intranasal devices.  Quay teaches a 5 mL device container and Leonard teaches a 3 mL device volume (both of which are well known in the art).  Both Quay and Leonard teach a range of Regarding claims 39-43, a device capable of spraying a total dosage of 9 mg (as stated above) meets the limitations of at least 5.76 mg per day divided into three doses of which each does is six spray. Again, depending the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device to ensure sufficient amount of the drug that will last the entire treatment protocol.  

Response to Applicant’s Arguments
Applicant argues, “Quay is cited for disclosing therapeutic uses of carbetocin, nasal spray solutions of carbetocin, and nasal spray devices for delivering nasal spray solutions of carbetocin. The Office Action specifically cites from paragraph [0064], which discloses using an intranasal delivery device to deliver "[o]ne or two sprays of approximately 0.05 to 0.5 ml" of carbetocin solution per spray into each nostril, where "[a]pproximately 0.1 mL is a preferred spray volume..." The Examiner reads Quay as disclosing nasal spray compositions that could be as concentrated as 50 mg/ml, but acknowledges the examples of Quay do not relate to compositions having that high a carbetocin concentration. The only examples of Quay where a solution is prepared and filled into a glass vial are in paragraphs [0082] to [0084], which describe preparation of a low concentration of 1 mg/mL carbetocin. The rejection therefore relies on Leonard for disclosing nasal spray solutions of carbetocin that allegedly would have led a person of ordinary skill in the art to "optimize" the concentration of Quay's examples in a manner that would lead to a device within the scope of the claims. However, Applicant disagrees that Leonard provides any teaching, suggestion, reason, or guidance to "optimize" Quay in a direction that would lead to a device as claimed. Leonard teaches away from the dose range that the claimed devices are configured to provide, disclosing once daily intranasal doses of only 150 g, 300 g or 500 g in its clinical study. See, e.g., Leonard, paragraph. As Applicant explained during the interview, the empty packaging components disclosed in Leonard Table 13 and the "clinical carbetocin nasal spray" described in paragraph [0189] (Table 22) cited by the Examiner, were configured to administer those low doses of the Leonard clinical study, not higher doses as claimed. Moreover, practicing the embodiment of Table 13 with the highest concentration clinical carbetocin nasal spray of Table 22 would not lead to a device as recited in the pending claims. 
Applicant’s arguments have been fully considered but not found persuasive. Quay teaches intranasal spray formulations comprising 20 mg up to 1 kg or more of carbetocin in a 20-liter volume (See Example 1, paragraph 0082 and paragraph 0087, lines 1-9) which for a 1 kg amount results in a 50 mg/ml solution or more.  Quay further teaches that solution is poured into a 5 mL glass (which would contain 250 mg of carbetocin if a 50 mg/mL solution was made) and dispersed with a 0.1 mL spray (see paragraph 0085, last two lines).  One pump of a 50 mg/mL solution would result in 5 mg per spray.  Quay teaches that “Multiple doses may be administered, for example one or more doses per day” (see paragraph 0080).  Quay teaches that “In unit dosage form (e.g., a unit dosage delivered as a single nasal spray, injection, topical application, etc.), a total amount of carbetocin and/or other long-acting carbetocin analogue(s) is preferably selected to be at least about 0.1 mg, 0.5 mg, 1.0 mg 2.0 mg, 5.0 mg or greater” (see paragraph 0045, lines 19-24).  Quay also teaches wherein the spray can be administered more than once and in a volume ranging from 0.05 mL to 0.5 mL per spray (see paragraph 0064, lines 6-9).   Thus, the teachings of Quay teach a range of carbetocin solutions, that they can be administered via multiple doses/sprays and varying concentrations.  Quay further teaches, “The number and volume of sprays administered, as well as the concentration of carbetocin in the solution, can be adjusted according to well-known 
In addition, Leonard teaches a pharmaceutical formation for intranasal delivery of carbetocin for treatment of autism disorders (see abstract) comprising 5 and 10 mg/mL (Tables 14 and Table 22).  Furthermore, the carbetocin nasal spray of Leonard is configured to deliver a dose in a 0.1 ml delivery volume (See Table 13, “0.1 ml delivery volume”).   Leonard teaches, “As the active ingredient of the pharmaceutical formulation, carbetocin is highly soluble in aqueous solutions. For example, its concentration in an aqueous solution can as high as about 90 mg/mL” (see paragraph 0072).  Leonard further teaches, “In certain embodiments, the effective dosage of oxytocin or an oxytocin analog may be selected within narrower ranges of for example, 10 to 25 ug, 30-50 ug, 75 to 100 ug, 100 to 250 ug, or 250 to 500g, 10 to 25 mg, 30-50 mg, 75 to 100 mg, 100 to 250 mg. or 250 to 500 mg. These and other effective unit dosage amounts may be administered in a single dose, or in the form of multiple daily, weekly or monthly doses, for example in a dosing regimen comprising from 1 to 5, or 2-3, doses administered per day, per week, or per month. In one exemplary embodiment, dosages of 10 to 25 mg, 30-50 mg, 75 to 100 mg, 100 to 250 mg or 250 to 500 mg” (see paragraph 0057, lines 30-42).
Thus, both Quay and Leonard teach that the total amount of carbetocin to be delivered, the concentration of the carbetocin in the nasal spray formulation and device are considered result effective variables are dependent on the treatment protocol including the duration of treatment.  It would have been obvious to optimize the total amount of carbetocin (including the amount in the device) and how many sprays (and volumes) administered to achieve that total amount (within the dosages taught by Quay) and how often (daily, multiple times a day etc…) (see MPEP 2144.05 “Routine optimization”).   One of ordinary skill in the art would have recognized that to achieve the higher doses of carbetocin (or longer durations of treatment) for therapeutic purposes the concentration of the carbetocin solution could be increased or the volume administered could be increased.  There is a reasonable expectation of success 
Furthermore, depending the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device to ensure sufficient amount of the drug that will last the entire treatment protocol.
Based on Quay and Leonard, concentrations including 5 mg/mL and 10 mg/mL are known in the art for carbetocin in intranasal devices.  Quay teaches a 5 mL device container and Leonard teaches a 3 mL device volume (both of which are well known in the art).  Both Quay and Leonard teach a range of potential dosages, concentrations and volumes all dependent on the treatment protocol including treatment duration.  As stated in the above rejection, depending on the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device (3CC as taught by Leonard and 5CC as taught by Quay (see paragraph 0083) to ensure sufficient amount of the drug that will last the entire treatment protocol which can be for 3-14 days, 3-4 weeks and even six months (see paragraph 0080 of Quay).  For example, a 5 mL volume device comprising 10 mg/mL would have a total of 50 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff of a 10 mg/ml solution would be 1 mg per puff which can be delivered to each nostril three times which would result in 6 mg thus meeting the limitations of being capable of delivering about 5.76 mg of carbetocin in a day.  Furthermore, a 5 mL volume device comprising 5 mg/mL would have a total of 25 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff of a 5 mg/ml solution would be .5 mg per puff which can be delivered to each nostril three times which would result in 3 mg and three times a day which would result in a total dosage of 9 mg thus meeting the limitations of being capable of delivering about 5.76 mg of carbetocin in a day. Again, depending the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device to ensure sufficient amount of the drug that will last the entire treatment protocol.  
Additionally, as discussed during the interview, the calculations set forth in the Office Action incorrectly assume that the entire volume of a solution filled into a nasal spray device is available for dosing. However, it is well known in the art that nasal spray devices must be "primed" several times prior to use, and must include extra volume of the solution for proper functioning of the device. 
With regard to priming, the authors note at page 136 (emphasis added) that a priming study must be done "to determine the minimum number of actuations required before the metered pump will deliver the labeled dose of drug," and a repriming study must be done "to determine the minimum number of actuations required [before] delivering the labeled dose of drug after a time period of nonuse." These studies "provide information to ensure delivery of the 7-48 labeled dose of drug." Id. Many intranasal products require 6 or 10 sprays to prime the device. The initial priming sprays must be discarded because of unacceptable variance in the spray output. On the other hand, residual liquid must remain in the device because the end of the tube must remain submerged for proper functioning. Even when the device can continue emitting sprays, a substantial amount of the last remaining sprays are non-administrable because the sprays fail to deliver consistent droplet size and adequate dose. The authors refer to this as a "tail-off' profile due to the "decrease in emitted dose." Id. Thus, a device containing, for example, 10 mg of drug, would not be capable of delivering a full therapeutically effective dose of 10 mg. A person of ordinary skill in the art would have been aware of these requirements, and so would not have found Leonard to disclose or suggest a device configured to deliver the high therapeutically effective daily doses recited in the claims. 
Applicant’s arguments have been fully considered but not found persuasive.  Based on Quay and Leonard, concentrations including 5 mg/mL and 10 mg/mL are known in the art for carbetocin in intranasal devices.  Quay teaches a 5 mL device container and Leonard teaches a 3 mL device volume (both of which are well known in the art).  Both Quay and Leonard teach a range of potential dosages, concentrations and volumes all dependent on the treatment protocol including treatment duration.  As stated in the above rejection, depending on the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device (3CC as taught by Leonard and 5CC as taught by Quay (see paragraph 0083) to ensure sufficient amount of the drug that will last the entire treatment protocol which can be for 3-14 days, 3-4 weeks and even six months (see paragraph 0080 of Quay).  For example, a 5 mL volume device comprising 10 mg/mL would have a total of 50 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff 
Similarly, one of ordinary skill in the art would have taken into account any necessary priming required for the device and adjusted the volume accordingly.  
Applicant further argues that “Quay, Leonard, and other prior art would have discouraged a person of ordinary skill in the art from modifying the devices disclosed in Quay and Leonard to be capable of delivering higher doses of carbetocin. As noted above, Leonard teaches the use of much lower daily of doses carbetocin. Moreover, as discussed during the interview, Leonard's doses (150  µg, 300  µg or 500  µg) are consistent with other state of the art publications which indicate that the dose range the claimed devices are configured to provide is orders of magnitude higher than was expected to be safe. 
For example, Quay states toxicity has been seen in a study where 7/45 women had serious side effects (see paragraph 0013). Thus, a person of ordinary skill in the art would have had no reason to "optimize" Quay or modify the device disclosed in Leonard to be capable of delivering higher doses of carbetocin as recited in the pending claims. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that the instant claims are drawn to an intranasal device not a method of using the device.  Based on Quay and Leonard, concentrations including 5 mg/mL and 10 mg/mL are known in the art for carbetocin in intranasal devices.  Quay teaches a 5 mL device container and Leonard teaches a 3 mL device volume (both of which are well known in the art).  Both Quay and Leonard teach a range of potential dosages, concentrations and volumes all dependent on the treatment protocol including treatment duration.  As stated in the above rejection, depending on the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device (3CC as taught by Leonard and 5CC as taught by Quay (see paragraph 0083) to ensure sufficient amount of the drug that 
Neither Quay or Leonard teach away from using a nasal formulation device that is capable of administering at least about 5.76 mg carbetocin daily and in fact, both references teach ranges that encompasses higher amounts (see paragraph 0080 of Quay, “5.0 mg of carbetocin …in one or more doses per day” and paragraph 0057 of Leonard).  Importantly, Quay teaches, “Greater or more frequent doses may be administered depending on the patient's age, weight, severity of symptoms and the presence or absence of side effects. Prophylactic therapy may be continued indefinitely so long as side effects are absent or remain at an acceptable level” (see paragraph 0080).  Thus, even though Quay discusses studies wherein carbetocin had toxic side effects in certain patients at certain doses, this does not teach away from using higher doses in other patients given the differences in patient populations and disease severity. MPEP 2145 states “Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
Applicant further argues, “it was surprising and unexpected that even at the highest dose the claimed devices are configured to provide (28.8 mg/day), intranasal carbetocin is safe and well- tolerated, as shown in the examples in the specification. As discussed in the Cotter Declaration submitted herewith (originally prepared for parent application U.S. Patent Application No. 15/510,781), this permitted the development of carbetocin for the treatment for Prader-Willi Syndrome, within the dose range the claimed devices are configured to provide. See Cotter Declaration, ¶ 7-8. For all of these reasons, the claimed devices are nonobvious because the person of ordinary skill in the art would not have been motivated to change the configuration of any device disclosed in Quay or Leonard to deliver higher doses of carbetocin, and because the claimed devices provide unexpected results.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner agrees that the finding that administering intranasal carbetocin at the daily dosage of 28.8 mg improved symptoms of Prader Willi syndrome is unexpected.  However, the Examiner would like to point out that the instant claims are drawn to an intranasal device not a method of treatment.  The only requirements of the instant claims is an intranasal device comprising at least 15 mg of carbetocin and comprising a concentration and volume that would be sufficient to deliver from 5.76 mg-28.8 mg of carbetocin from one to three doses daily and wherein each dose can be 1-6 sprays (which can be as little as .32 mg per puff).  Thus, the concentration of the solution is actually quite broad given the number of doses and sprays allowed to achieve the final dosages.  For example, as taught by Quay and Leonard, 5 mg/mL and 10 mg/mL concentrations are known in the art for carbetocin in intranasal devices.  Quay teaches a 5 mL device container and Leonard teaches a 3 mL device volume (both of which are well known in the art).  Both Quay and Leonard teach a range of potential dosages, concentrations and volumes all dependent on the treatment protocol including treatment duration.  As stated in the above rejection, depending on the treatment duration, it would have been obvious to optimize the total volume of the carbetocin solution in the spray device (3CC as taught by Leonard and 5CC as taught by Quay (see paragraph 0083) to ensure sufficient amount of the drug that will last the entire treatment protocol which can be for 3-14 days, 3-4 weeks and even six months (see paragraph 0080 of Quay).  For example, a 5 mL volume device comprising 10 mg/mL would have a total of 50 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff of a 10 mg/ml solution would be 1 mg per puff which can be delivered to each nostril three times which would result in 6 mg thus meeting the limitations of being capable of delivering about 5.76 mg of carbetocin in a day.  Furthermore,  a 5 mL volume device comprising 5 mg/mL would have a total of 25 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff of a 5 mg/ml solution would be .5 mg per puff which can be delivered to each nostril three times which would result in 3 mg and three times a day which would 
Furthermore,  a 5 mL volume device comprising 50 mg/mL would have a total of 250 mg of carbetocin which would meet the limitations of at least 15 mg of carbetocin.  Furthermore, one .1 ml puff of a 50 mg/ml solution would be 5 mg per puff which can be delivered to each nostril three times which would result in 30 mg which would result in a total dosage of 30 mg thus meeting the limitations of being capable of delivering about 28.8 mg of carbetocin in a day.   Again, it is important to point out that the unexpected results regarding using 28.8 mg of carbetocin for treatment of Prader Willi is independent from the instant claims which are drawn to an intranasal device.  The Examiner maintains that it would have been obvious to optimize the total volume of the carbetocin solution in the spray device (3CC as taught by Leonard and 5CC as taught by Quay (see paragraph 0083) to ensure sufficient amount of the drug that will last the entire treatment protocol which can be for 3-14 days, 3-4 weeks and even six months (see paragraph 0080 of Quay).  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654